UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6902


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMIL BORTEY STEWART,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:07-cr-00140-BR-1; 5:12-cv-00528-BR)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emil Bortey Stewart, Appellant Pro Se.      Ethan A. Ontjes,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Emil    Bortey      Stewart       seeks       to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)        motion.       We     dismiss       the       appeal   for     lack       of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely   filing        of   a   notice     of       appeal    in    a   civil   case      is    a

jurisdictional requirement.”                    Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on October 17, 2012.               The notice of appeal was filed on May 30,

2013.    Because Stewart failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal       contentions      are      adequately        presented    in    the

materials      before       this   court     and      argument      would   not     aid    the

decisional process.

                                                                                  DISMISSED



                                                2